DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 6/11/21 have been fully considered but they are not persuasive. 
112(a) New Discussion
The applicant notes the extensive prosecution history of claimed invention. As noted by the applicant, the claims disclosed “exposing the first contact surface to at least one gas selected from the group consisting of N2, O2, and Ar with an ion energy in the range from 0 to2000eV”. The examiner contended, in a previous office action,  that plasma treating with ion energies with 0 eV was not possible. The applicant admits, in remarks filed on 6/30/20, “Applicant respectfully submits that it is notorious to those having ordinary skill in the art that plasma treatment cannot be conducted with ion energies at 0 eV”. 
In order to overcome the 112(a) the applicant amended the claim to disclose “ion energies greater than 0 eV and less than or equal to 2000 eV”. The examiner noted MPEP 2163 I B in the last office action. The applicant has not addressed either the MPEP guidance or the CCPA precedent. Once again, MPEP 2163 IB discloses the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 
In the current response filed 6/11/21 the applicant alleges “[t]he range extending down to 0 eV shows that an ion energy, no matter how small, could be effective.” However, in the response filed 6/30/20, the applicant alleges “it is known to those having ordinary skill in the art that ion bombardment typically occurs over 10 eV”. The applicant did not explicitly disclose “greater than 0 eV” in the originally filed parent application or the originally filed current application. Moreover, the examiner submits “a description that merely renders the invention obvious does not satisfy the requirement.” Ariad, 598 F.3d at 1352 (quoting Lockwood v. Am. Airlines,  HYPERLINK "https://www.bloomberglaw.com/document/X3AOVM?jcsearch=107%20f%203d%201565&summary=yes#jcite"107 F.3d 1565,  HYPERLINK "https://www.bloomberglaw.com/document/X3AOVM?jcsearch=107%20f%203d%201565&summary=yes#jcite"1571-72 (Fed. Cir. 1997)). Therefore, the applicant’s argument is not persuasive.   


112(a) Previous Discussion
The applicant discloses the machine translation of the foreign priority document discloses “ion energies in the range from 0 to 2000 eV is used for the plasma discharge“. The applicant alleges the “Applicant did not intend to suggest functionality of 0 eV to effect plasma discharge”. The examiner submits the translation of the foreign priority document clearly discloses “0 to 2000 eV”. In addition, if the applicant “did not intend to suggest functionality of 0 eV” the applicant should not disclose 0 eV in the specification. Therefore the applicant’s argument is not persuasive.  
The applicant alleges “one having ordinary skill in the art at the time of the invention would have interpreted the bottom limit ‘0 eV’ as being, in fact, above 0 eV”. The examiner respectfully disagrees. The Federal Circuit has held “the hallmark of written description is Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351, 94 U.S.P.Q.2d 1161, 1172, 2010 BL 62410, 15 (Fed. Cir. 2010). The applicant did not explicitly disclose “greater than 0 eV” in the originally filed parent application or the originally filed current application.  Moreover, the specification does not explicitly disclose 0 eV as being, in fact, above 0 eV. Therefore, the examiner finds the applicant’s argument unpersuasive. 

The applicant alleges “one having ordinary skill in the art would have understood the range of 0 eV to 2000 eV to implicitly represent ‘greater than 0 eV and less than or equal to 2000 eV’ “. The examiner respectfully disagrees. The examiner submits “a description that merely renders the invention obvious does not satisfy the requirement.” Ariad, 598 F.3d at 1352 (quoting Lockwood v. Am. Airlines,  HYPERLINK "https://www.bloomberglaw.com/document/X3AOVM?jcsearch=107%20f%203d%201565&summary=yes#jcite"107 F.3d 1565,  HYPERLINK "https://www.bloomberglaw.com/document/X3AOVM?jcsearch=107%20f%203d%201565&summary=yes#jcite"1571-72 (Fed. Cir. 1997)). Moreover, new or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus). Therefore, the applicant’s 112 argument is not persuasive.
Prior Art Rejection
The applicant alleges “[t]he Examiner rejected claims 1, 2, 6, 8, 12, 14, and 33-35 under 35 U.S.C. § 103(a) as being unpatentable over Currie et al. (U.S. Publication No. 2007/0054465) in view of Hebras (U.S. Publication No. 2008/0171443).” This is incorrect. The examiner rejected Examiner rejected claims 1, 2, 6, 8, 12, 14, and 33-35 under 35 U.S.C. § 103(a) as being unpatentable over Currie et al. (U.S. Publication No. 2007/0054465) in view of Kerdiles (US 2006/0240642). The examiner rejected the other outstanding claims over Currie in view of Kerdiles (claim 13) and Currie in view of Kerdiles and Tuttle (claim 7). The examiner did not use Hebras as the secondary reference in the last office action.  Therefore, the applicant’s argument is unpersuasive.
The applicant alleges “[a]pplicant continues to dispute the Examiner's ‘broad’ interpretation of the claimed ‘native oxide’, as the claims are read in light of the broadest reasonable interpretation available in light of the Specification. This is recited by the Examiner on page 5 of the present Office Action, but is not accurately applied in this case” (applicant’s underline).  The examiner disagrees. MPEP 2111 [R-10.2019] discloses “the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach.”  The examiner has provided evidence that the definition/plain meaning of “native oxide” is own oxide of the solid; e.g. SiO2 is a native oxide of Si, Al2O3 is a native oxide of Al.  Again, the examiner notes http://www.semi1source.com/glossary/default.asp?searchterm=native+oxide. (The examiner provided a print out of the web page with the office action filed on 3/16/21). The applicant has not set forth a “special definition” (i.e. a narrow definition) of native oxide in the current specification (see MPEP 2111.01 IV). Moreover, MPEP 2173.01 I discloses “An applicant may not add a special definition or disavowal after the filing date of the application. However, an applicant may point out or explain in remarks where the specification as filed contains a special definition or disavowal.” The applicant has not pointed to a specific part of the specification where the specification contains a special definition or disavowal.  Therefore, the applicant’s argument is unpersuasive. 
The applicant alleges “[a]n oxide layer having a thickness of 50-1000 nm is too thick to be a native oxide. A native oxide is much thinner.”  The applicant could distinguish the claimed “native oxide” from the prior art by amending claims to disclose a specific thickness for their “much thinner” oxide layer. The applicant has not explicitly claimed a thickness for their native oxide layer. Once again, during examination, claim terms must be given their broadest reasonable construction consistent with the Specification. In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007). This approach is not unfair to applicants, because “before a patent is granted the claims are readily amended as part of the examination process.”Burlington Indus., Inc. v. Quigg, 822 F.2d 1581, 1583 (Fed. Cir. 1987). It also “serves the public interest by reducing the possibility that claims, finally allowed, will be given broader scope than is justified.” In re Yamamoto, 740 F.2d 1569, 1571-72 (Fed. Cir. 1984). Therefore, the applicant’s argument is not persuasive. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-8, 12-14, 33-35 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification as originally filed fails to explicitly disclose “ion energies greater than 0 eV”. 
The examiner submits the specification paragraph [ 0028] discloses “ion energies in the range from 0 to 2000 eV”. 
The examiner submits the specification paragraph [ 0069] discloses “ion energies in the range between 0 and 2000 eV”.
The examiner understands both paragraphs [0028] and [0069]  would encompass energies of 0 eV to 5 eV.
The examiner notes the current specification and the parent specification fail to explicitly disclose 10 eV to 2000 eV. Moreover, the claims in the originally filed parent application do not disclose 10 eV to 2000 eV. 
In the current response filed 6/11/21 the applicant alleges “[t]he range extending down to 0 eV shows that an ion energy, no matter how small, could be effective.” The examiner notes the applicant has not explicitly disclosed a functional/effective lower bound for the ion energy range, in the originally filed specification. 
The examiner submits MPEP 2163 I B discloses  the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 6, 8, 12, 14, 33-35 and 38  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Currie et al. (US 2007/0054465) in view of Kerdiles (US 2006/0240642).
Regarding claims 1 and 38, Currie disclose forming a first reservoir in a surface layer on the first contact surface (plasma treatment of 160, 170) and a second reservoir in a surface layer on the second contact surface (oxygen plasma treatment of 250)[0032], the surface layers of the first and second contact surfaces being comprised of native oxide (160) (250)(silicon oxide)[0026,0032] materials of second educts respectively contained in reaction layers of the first and second substrates [0032]; partially filling and filling the first and second reservoirs with one or more first educts (after the plasma, by exposing the contact surface to cleaning mixture and deionized water [0032]) ([0032] discloses the plasma may occur before or after the wet clean); and growing a reaction product having a molar volume that is greater a molar volume of the second educts by bringing one or more portions of the first contact surface into contact [0032] with one or more portions of the second contact surface to react the first educts filled in.the first reservoir with the second educts contained in the reaction layer of the second substrate, the reaction product serving to at least partially strengthen a permanent bond formed between the first and second contact surface wherein the (cleaning mixture) reacting takes place at a temperature between room temperature and 200°C(60°C)[0032], during a maximum 12 day period (10 minutes). (The examiner submits the Currie reference would grow the same reaction product because the Currie reference discloses the same steps and same materials therefore one would expect the results.) 
Currie fails to  disclose ion energies greater than 0 eV and less than or equal to 2000 eV. Ad arguendo Currie fails to disclose a native oxide layer. 
Kerdiles disclose energies of  10 eV and less than or equal to 2000 eV [0012, 0030, 0084]. (Plasma species are ions of oxygen and argon [0049, 0050, 0084]).
Kerdiles disclose a “native” silicon oxide layer with a thickness of 6 angstroms [0080]. 
Currie and Kerdiles disclose the claimed invention except for greater than 0 eV and less than or equal to 2000 eV. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use energies of 100 eV and less than or equal to 2000 eV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In Re Aller, 105 USPQ 233. Moreover, controlling the implant energy into the “native” silicon oxide will allowing one to form a disturbed region that is continuous and uniform [Kerdiles, 0086].
Regarding claim 2, Currie disclose the same method so one would expect the same results (i.e. diffusion). 
 Regarding claim 6, Currie disclose a plasma treatment [0032]. 
Regarding claims  8, 33-35 Currie disclose the same method so one would expect the same results.  
Regarding claim 12, Currie disclose the same method so one would expect the same results. 
Regarding claim 14, Currie disclose the same method so one would expect the same results.  
Claim 7  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Currie et al. (US 2007/0054465) in view of Kerdiles (US 2006/0240642)and Tuttle (US 2007/0048994).
Regarding claims 7, Currie disclose forming a first reservoir in a surface layer on the first contact surface (plasma treatment of 160, 170) and a second reservoir in a surface layer on the second contact surface (oxygen plasma treatment of 250)[0032], the surface layers of the first and second contact surfaces being comprised of native oxide (160) (250)(silicon oxide)[0026,0032] materials of second educts respectively contained in reaction layers of the first and second substrates [0032]; partially filling and filling the first and second reservoirs with one or more first educts (after the plasma, by exposing the contact surface to cleaning mixture and deionized water [0032]) ([0032] discloses the plasma may occur before or after the wet clean); and growing a reaction product having a molar volume that is greater a molar volume of the second educts by bringing one or more portions of the first contact surface into contact [0032] with one or more portions of the second contact surface to react the first educts filled in.the first reservoir with the second educts contained in the reaction layer of the second substrate, the reaction product serving to at least partially strengthen a permanent bond formed between the first and second contact surface wherein the (cleaning mixture) reacting takes place at a temperature between room temperature and 200°C(60°C)[0032], during a maximum 12 day period (10 minutes). (The examiner submits the Currie reference would grow the same reaction product because the Currie reference discloses the same steps and same materials therefore one would expect the results.) 
Currie fails to  disclose ion energies greater than 0 eV and less than or equal to 2000 eV.
Kerdiles disclose energies of  10 eV and less than or equal to 2000 eV [0012, 0030, 0084]. (Plasma species are ions of oxygen and argon [0049, 0050, 0084]).
Currie and Kerdiles disclose the claimed invention except for greater than 0 eV and less than or equal to 2000 eV. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use energies of 100 eV and less than or equal to 2000 eV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In Re Aller, 105 USPQ 233. Moreover, controlling the implant energy will allowing one to form a disturbed region that is continuous and uniform [Kerdiles 0085].
Currie fails to  disclose the surface layer of said first contact surface is comprised of an amorphous material produced by thermal oxidation.
Tuttle disclose forming a silicon oxide (amorphous layer) by thermal oxidation [0045] and the method of forming the insulation layer is known in the art [0045]. 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. (Thermal silicon oxide will perform as an insulator and is amorphous.)
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (Forming an amorphous silicon oxide by thermal oxidation was known (Tuttle, [0045]).
Claim 13  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Currie et al. (US 2007/0054465) in view of Kerdiles (US 2006/0240642).
Regarding claims 13, Currie disclose forming a first reservoir in a surface layer on the first contact surface (plasma treatment of 160, 170) and a second reservoir in a surface layer on the second contact surface (oxygen plasma treatment of 250)[0032], the surface layers of the first and second contact surfaces being comprised of native oxide (160) (250)(silicon oxide)[0026,0032] materials of second educts respectively contained in reaction layers of the first and second substrates [0032]; partially filling and filling the first and second reservoirs with one or more first educts (after the plasma, by exposing the contact surface to cleaning mixture and deionized water [0032]) ([0032] discloses the plasma may occur before or after the wet clean); and growing a reaction product having a molar volume that is greater a molar volume of the second educts by bringing one or more portions of the first contact surface into contact [0032] with one or more portions of the second contact surface to react the first educts filled in.the first reservoir with the second educts contained in the reaction layer of the second substrate, the reaction product serving to at least partially strengthen a permanent bond formed between the first and second contact surface wherein the (cleaning mixture) reacting takes place at a temperature between room temperature and 200°C(60°C)[0032], during a maximum 12 day period (10 minutes). (The examiner submits the Currie reference would grow the same reaction product because the Currie reference discloses the same steps and same materials therefore one would expect the results.) 
Currie fails to  disclose ion energies greater than 0 eV and less than or equal to 2000 eV.
Kerdiles disclose energies of  10 eV and less than or equal to 2000 eV [0012, 0030, 0084]. (Plasma species are ions of oxygen and argon [0049, 0050, 0084]).
Currie and Kerdiles disclose the claimed invention except for greater than 0 eV and less than or equal to 2000 eV. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use energies of 100 eV and less than or equal to 2000 eV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In Re Aller, 105 USPQ 233. Moreover, controlling the implant energy will allowing one to form a disturbed region that is continuous and uniform [0085].
The examiner submits the combination of steps in Currie and Kerdiles would result in an average distance (B) between the first reservoir and the reaction layer of the second substrate immediately before the reacting is between 0.1 nm and 15 nm, because Currie and Kerdiles disclose the same method. Therefore, one would reasonably expect the same results.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817